Case 1:19-cv-03494-FB-RLM Document 47 Filed 08/03/20 Page 1 of 3 PageID #: 881




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
TREVOR LUCAS,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 19-3494
CITY OF NEW YORK; Former
Detective KEVIN DESORMEAU;
Detective STEPHEN LALCHAN, Shield
No. 6416; Detective ADAM GEORG,
Shield No. 4584; Detective JASON
FRITZ, Shield No. 6628; Lieutenant
ROBERT BRACERO; Detective
THOMAS REO, Shield No. 5817;
Detective DANIEL SJOBERG; Shield
No. 6444; Captain KEITH SHINE;
Deputy Chief Inspector KEVIN T.
CATALINA; JOHN and JANE DOE
1-10,

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

       All the defendants in this § 1983 action have answered except Former

Detective Kevin Desormeau.           The plaintiff moved for a default judgment against

that defendant.      Magistrate Judge Mann issued a Report and Recommendation

(“R&R”) recommending that the Court deny the motion without prejudice on the

ground that Desormeau’s liability, if any, would be joint and several with that of

the non-defaulting defendants.         The R&R provided that “[a]ny objections to this
Case 1:19-cv-03494-FB-RLM Document 47 Filed 08/03/20 Page 2 of 3 PageID #: 882




Report and Recommendation must be filed on or before May 18, 2020,” and

warned that “[f]ailure to file objections in a timely manner may waive a right to

appeal the District Court order.”        R&R at 4.       The R&R was mailed to

Desormeau and served electronically on the remaining parties. No objections

have been filed.

      Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”).   The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R.        Indeed, as

Magistrate Judge Mann correctly explained, the usual procedure is to adjudicate

claims against non-defaulting defendants before assessing damages against a

defaulting defendant “in order to avoid the problem of inconsistent damages

determinations.”   R&R at 3.     Accordingly, the Court adopts the R&R and denies

the plaintiff’s motion for a default judgment against Desormeau without prejudice

                                          2
Case 1:19-cv-03494-FB-RLM Document 47 Filed 08/03/20 Page 3 of 3 PageID #: 883




to renewal upon resolution of the claims against the non-defaulting defendants.

      SO ORDERED.



                                             _/S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
August 3, 2020




                                         3
